Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record if rewritten to overcome the applicable rejection(s) and/or objection(s) set forth in this Office action because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art.

Tager et al. (US 2011/0231457) in at least [0059] disclose queuing job requests, and enqueuing timestamps of the jobs and resources required to run the jobs.

Chen et al. (US 2008/0168130) in at least [0033] and [0045] disclose determining a resource type based on the job.

Chen et al. (US 2017/0097851) in at least [0033] and [0045] disclose determining a resource type based on the job.

Claim Objections
Claims 1-20 are objected to because of minor informalities. Appropriate correction is required. On 09/21/2022 the examiner and Applicant discussed various proposed changes to the claims overcoming objections to the claims. For the sake of brevity, the examiner does not repeat the same here and advises Applicant to amend the claims as previously discussed.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because the claim includes limitations that can be considered mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (computer program product, data storage, processor, and memory etc.) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim also includes extra-solution activity (see MPEP 2106.05(g)) insufficient to amount to significantly more than the abstract idea including transmitting and receiving data which is a well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)II.i. (Step 2B). Finally, the claim also includes non-functional descriptive language which does not affect the abstract idea analysis of the claim. Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter. See below for the examiner’s analysis of claim 1:

Claim 1. A method for maintaining version consistency of stream processing applications, the method comprising:
	receiving, by one or more processors (Step 2A Prong Two – generic computing components), a submitted request to run a job (Step 2B – extra-solution activity of receiving data), wherein the job includes a processing element and a timestamp associated with running the job (non-functional descriptive language);
	identifying, by the one or more processors, a resource type associated with the processing
element, based on a tag included in the job (Step 2A Prong One – mental process);
	determining, by the one or more processors, a version of the resource type, based on a
mapping of the tag and the timestamp (Step 2A Prong One – mental process);
	requesting, by the one or more processors, from a resource manager, assignment of a
resource of the version of the resource type to the processing element (Step 2B – extra-solution activity of sending/receiving data); and
	responsive to a confirmation from the resource manager of assignment of the resource of
the version of the resource type to the processing element, causing, by the one or more
processors, the processing element to perform an operation using the resource of the version of
the resource type assigned by the resource manager (Step 2B – extra-solution activity of sending/receiving data. For example, a user could simply click a mouse button on a user interface to cause the processing element to perform the operation. Furthermore, the performance of the operation is never actually realized in the claim. Rather the processing element is caused “to perform” the operation at some undefined future point in time. Finally, even if the performing the operation was positively recited, then it could merely comprise reading data which can also be considered extra-solution activity).

As per claims 2-8, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2-8 recite the same abstract idea of claim 1. Claims 2-8 recite additional mental processes (e.g. claims 2 and 6), insignificant extra-solution activity (e.g. claims 2-3), and non-functional descriptive language (e.g. claims 2, 4-5, and 7-8). Therefore, the aforementioned claims 2-8 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 9-20, they have similar limitations as claims 1-8 and are therefore rejected using the same rationale as above.

On 09/21/2022 the examiner and Applicant discussed various proposed changes to the claims overcoming outstanding 35 U.S.C. 101 rejections to the claims. For the sake of brevity, the examiner does not repeat the same here and advises Applicant to amend the claims as previously discussed.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            October 11, 2022